PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $6,755.70 on an unpaid invoice for the replacement of locking devices at the West Virginia State Penitentiary. Respondent admits the validity of the claim and states that there were sufficient funds on hand at the close of the fiscal year in question from which the claim could have been paid. Accordingly, the Court hereby makes an award to the claimant in the amount requested.
Award of $6,755.70.